Exhibit 10.1 Translation [Logo: Flagstad Advokaterne (aDanish law firm)] I,theundersigned, Alexei Kirkin Strandboulevarden 61,2nd floor to the left DK-2100Copenhagenø has, in connection with the Employment contract accepted on 31 August 2001, concluded an agreement to the effect that all intellectual property rights.according to the letter of 29 March 2001 from the Danish Cancer Society have been assigned to DanDrit Biotech A/S. Date:5Jun2002 AlexeiKirkin[signed] Kraeftens Bek•mpela;e DanishCancerSociety Dnlsh Cancer Society Institute ofCancerBiology Institute of Cancer Biology DeptofTumorCellBiology Strandboulevarden49 Strandboulw.irden 49 2100 Copenhagen DK-2100 Copenhagen Denmark Tel. +4S35257500 Fax+453525m1 www.cancer.dk March 2003 I hereby decla,re that Alexei Kirkin established the melanoma cell FM3.29, FM3.7, FM3.13, FM62, FM69, FM94, end FM97 when he worked as scientist in the Department. We have no claims on these lines, and Alexei therefore has full rights to use these lines in his future work. • PerthorStraten,Ph.D TumorTmmlU1ologyGroup DanishCan·cerSociety
